Citation Nr: 0934246	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Entitlement to a compensable disability rating for 
service-connected right ear hearing loss. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 
1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In his February 2007 Substantive Appeal, the Veteran 
indicated that he desired a hearing before the Board.  In a 
May 2009 letter, he withdrew his request.  As no other 
hearing requests remain pending, the Board may proceed to 
adjudicate the claims.  

As to the issue of service connection for left ear hearing 
loss, it appears that the RO implicitly reopened the claim in 
its January 2007 Statement of the Case by addressing the 
merits without addressing the predicate matter of whether 
sufficient new and material evidence to reopen the claim has 
been received.  Notwithstanding the RO's action, the Board 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of service connection for left ear hearing loss 
and an increased rating for right ear hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for left ear hearing loss 
was denied by rating decision in November 2001, and the 
Veteran did not appeal. 

2.  Evidence received since the November 2001 decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 2001 rating decision which denied service 
connection for left ear hearing loss is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  Evidence received since the final November 2001 rating 
decision is new and material to the issue of service 
connection for left ear hearing loss, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   

New and Material Evidence

The Veteran is seeking service connection for hearing loss in 
his left ear.  The record reflects that his original claim 
was denied by a rating decision in November 2001 because the 
objective medical evidence at that time did not show that he 
had a hearing loss disability in his left ear as defined by 
VA regulations.  The Veteran did not file an appeal, and that 
decision became final at the end of the statutory time limit.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The claim of 
service connection for left ear hearing loss can only be 
reopened if new and material evidence has been submitted 
since the last prior final decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the November 2001 
decision consisted of the Veteran's service treatment records 
and the results of a VA audiological evaluation undertaken in 
October 2001, showing that the Veteran did not have a left 
ear hearing loss disability for VA compensation purposes. 

The Veteran submitted a request to reopen his claim in March 
2006.  Evidence relative to the claim for a left ear hearing 
loss disability that has been associated with the claims 
folder since the November 2001 rating decision includes the 
results of two private audiological evaluations which were 
conducted in July 2006 and March 2007.  The July 2006 
evaluation record indicates that the Veteran's pure tone 
threshold at 1000 Hz was 40 decibels, which constitutes 
hearing loss as defined by 38 C.F.R. § 3.385.

The Veteran's claim was denied in November 2001 because there 
was no evidence that he had a hearing loss disability in his 
left ear.  The treatment records submitted since that time 
establish that he had hearing loss in his left ear in July 
2006 which met the criteria of relevant VA regulations.  
Therefore, these records constitute new evidence that is 
material to the Veteran's claim and that raise a reasonable 
possibility of substantiating the claim.

As evidence that is both new and material has been received, 
the claim for service connection for left ear hearing loss is 
reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for left ear hearing loss is reopened; to 
that extent only, the claim is granted.


REMAND

The claim of service connection for left ear hearing loss is 
reopened and must be considered de novo; however, additional 
development is warranted.  Although the evidence submitted 
indicates that the Veteran had hearing loss in his left ear 
in July 2006, it is not clear from the evidence that a 
chronic hearing loss disability exists since later treatment 
records suggest that his hearing improved.  In addition, 
there is no medical opinion of record as to whether the 
Veteran's left ear hearing loss, if present, is related to 
service.  Therefore, a remand is required to determine the 
etiology and current severity of the Veteran's claimed left 
ear hearing disability.  38 C.F.R. § 3.159(c)(4).  

The Veteran is also seeking a compensable disability rating 
for his service-connected right ear hearing loss.  In 
connection with this claim, he was afforded a VA audiological 
evaluation in June 2006; however, the VA examiner did not 
discuss in sufficient detail the effects of the Veteran's 
hearing loss on his occupational functioning and daily 
activities.  VA audiological evaluations should address the 
effect of a hearing loss disability on a Veteran's 
occupational functioning and daily activities in order to 
facilitate these determinations.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).  Since such discussion is 
lacking in the VA audiological evaluation of record, another 
examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current severity of his right ear hearing 
loss and the likely etiology of any 
diagnosed left ear hearing loss.  The 
testing must include a puretone 
audiometry test, showing the puretone 
thresholds in decibels at the frequencies 
of 500, 1000, 2000, 3000 and 4000 Hertz, 
as well as the Maryland CNC controlled 
speech discrimination test.  The claims 
file must be made available to the 
examiner for review.  

(a)  The examiner should elicit as 
thorough a history as possible from the 
Veteran, to include post-service 
occupational and recreational noise 
exposure.  Based on the audiological 
examination, records review, and relevant 
history provided by the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any diagnosed hearing loss 
disability in the left ear is causally 
related to noise exposure in service.  

(b)  The examination must also include a 
discussion of the effects of the 
Veteran's service-connected right ear 
hearing loss on his occupational 
functioning and daily activities.  Add 
the report of the full test results to 
the Veteran's claims file.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


